 


110 HR 763 IH: To amend the Internal Revenue Code of 1986 to make permanent the deduction allowable with respect to income attributable to domestic production activities in Puerto Rico.
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 763 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the deduction allowable with respect to income attributable to domestic production activities in Puerto Rico. 
 
 
1.Deduction allowable with respect to income attributable to domestic production activities in Puerto Rico made permanentParagraph (8) of section 199(d) of the Internal Revenue Code of 1986 (relating to treatment of activities in Puerto Rico) is amended by striking subparagraph (C).  
 
